Citation Nr: 9906009	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  95-02 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder as 
secondary to spinal anesthesia.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of transient ischemic attack and global amnesia.  

3.  Entitlement to an increased rating for residuals of a 
right ankle sprain with osteoarthritis dissecans, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1948 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In June 1997, the Board Remanded the case.  The requested 
development resulted in service connection for post-traumatic 
stress disorder (PTSD).  The veteran has not expressed 
disagreement with any aspect of that allowance, so there is 
no longer a PTSD issue for the Board to consider.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence connecting the veteran's current 
back disorder to spinal anesthesia or any other disease or 
injury during his active service.  

3.  There is no evidence that the veteran has residuals of 
transient ischemic attack and global amnesia.  

4.  There is no evidence that the veteran has residuals of 
transient ischemic attack and global amnesia due to VA 
treatment.  

5.  Residuals of a right ankle sprain with osteoarthritis 
dissecans included pain, swelling and limitation of motion 
producing a marked ankle disability.  There is no ankylosis 
of the ankle joint or loss of use of the foot.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a back disorder as 
secondary to spinal anesthesia is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for benefits under 38 U.S.C.A. § 1151 for 
residuals of transient ischemic attack and global amnesia is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for an increased rating for residuals of a 
right ankle sprain with osteoarthritis dissecans have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.20 and Codes 5010, 5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran must present a "well grounded" claim.  That is, 
he must present a claim which is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991).  That means that for a claim of service 
connection, there must be evidence of a current disability, 
evidence of disease or injury during service and evidence of 
a link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Although the RO did not specifically state that it denied the 
veteran's claims for service connection and benefits under 
38 U.S.C.A. § 1151 on the basis that they were not well 
grounded, the Board concludes that this was harmless.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  The rating 
decisions, statement of the case and supplements adequately 
informed the veteran of the lack of evidence to support his 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996).   The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

1.  Entitlement to service connection for a 
back disorder as secondary to spinal anesthesia

The veteran variously contends that he has a back disorder as 
the result of spinal anesthesia administered during service, 
a back injury in a fall during service, or a recent fall due 
to the service-connected ankle disability.  As discussed 
below, the claim is not well grounded.  

The first requirement for a well grounded claim is met.  July 
1991 VA X-ray studies disclosed mild degenerative spondylosis 
with probable multilevel disc derangement.  

The second requirement for a well grounded claim is also met.  
The service medical records confirm that the veteran was 
given spinal anesthesia.  He is competent to report injury in 
service.  

A well grounded claim also requires evidence which connects 
the current disability to disease or injury during service.  
Causation is a medical question; and whether a current 
disability was caused by a previous disease or injury 
requires a response from a trained medical witness.  A 
claimant's assertion that there is a connection is not 
competent evidence.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  In this case, there is no evidence from a physician 
or other competent source connecting the current back 
disability to the spinal anesthesia during service, or to any 
other disease or injury during service.  

The veteran has testified of continuing back symptoms 
following the anesthesia; however, no doctor or other 
competent witness has identified the reported continuing 
symptoms as residuals of the anesthesia or other disease or 
injury in service.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  

There was testimony of the veteran injuring his back in the 
fall which injured his ankle, during service.  Here again, no 
physician or other medical witness has connected the current 
disability to that injury or expressed an opinion which 
identified the claimed continuing symptoms as showing a 
continuing back disability.  See Savage, at 497.  

At the RO hearing, there were some comments about the 
service-connected ankle causing a fall and recent back 
injury.  Here again, the opinion of a physician or other 
competent witness is required to link a secondary injury to a 
service-connected disability.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994).  In this case, there is no such opinion.  

As there is no competent evidence to link the veteran's 
current back disability to spinal anesthesia, or to any 
disease or injury during service, or to a service connection 
disability, the claim is not well grounded and must be 
denied.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for
residuals of transient ischemic attack and global amnesia

Applying the principles of Caluza to a claim under 
38 U.S.C.A. § 1151, a well grounded claim requires at least 
some evidence on each element which must be proven to support 
the claim.  As in Caluza, there must be evidence of a current 
disability.  Further, there must be evidence of VA treatment 
(vis a vis disease or injury in service).  Thirdly, as in 
Caluza, there must be evidence which connects the disability 
to the VA treatment.  

On the first point, it is well established in the case law 
that it is not enough for a lay witness to assert that he has 
a disability.  There must be evidence of a current disability 
from a physician or other competent witness.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

At this point in the analysis, the Board must find that the 
claim for benefits based on residuals of transient ischemic 
attack must be denied as not well grounded.  There is no 
diagnosis of a transient ischemic attack, or its residuals, 
from any physician or other competent witness.  

The veteran has asserted that VA treatment for a respiratory 
disorder resulted in admission to a VA hospitalization in 
February 1994.  The report of that hospitalization shows that 
the veteran was being treated for a chronic cough and was 
brought in after behaving abnormally.  Extensive tests were 
done.  Doppler ultra sound, computerized axial tomography and 
magnetic resonance imaging of the brain were within normal 
limits.  Codeine was discontinued.  The veteran was an 
inpatient for 3 days.  On release, "[t]he patient was 
currently back to his baseline.  He was felt to have 
transient global amnesia."  The final diagnosis was 
transient global amnesia probably secondary to toxic 
etiology.  There was no diagnosis of an ischemic attack.  

Looking to the second part of the claimed disability, while 
there was once a diagnosis of amnesia, there is no current 
diagnosis of amnesia or its residuals.  It is important to 
note that in the only diagnosis of amnesia by physicians, it 
was diagnosed as transient, after extensive testing showed no 
abnormality.  

In March 1996, the veteran had a VA neurologic examination to 
determine if there were any residuals and the examiner did 
not find any.  

October 1997 VA psychologic testing disclosed some cognitive 
impairment which might be secondary to a cerebrovascular 
accident or past heavy alcohol abuse.  The tester did not 
relate the deficits to VA medication or other treatment, as 
claimed by the veteran.  

As there is no evidence from a physician or other competent 
witness that the veteran has residuals of transient ischemic 
attack and global amnesia, the claim is not well grounded and 
must be denied.

The absence of competent evidence linking a current 
disability to VA treatment also renders the claim "not well 
grounded" and requires its denial.  

3.  Entitlement to an increased rating for residuals of a 
right ankle sprain
 with osteoarthritis dissecans, currently rated as 20 percent 
disabling.

This claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the veteran's 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps, at 344.  

In considering the severity of the disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1997).  The residuals of the veteran's right ankle 
sprain with osteoarthritis dissecans have been rated as 20 
percent disabling since February 1954, under Codes 5010, 
5271.  The current rating is based on the current extent of 
the disability, so this discussion will focus on the recent 
evidence, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (1998).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1998).  

Limited motion of the ankle will be rated as 20 percent 
disabling if marked and 10 percent disabling if moderate.  
38 C.F.R. Part 4, Code 5271 (1998).  The 20 percent rating is 
the highest assignable for a limitation of ankle motion.  A 
higher rating would require ankylosis (Code 5270) or actual 
loss of use of the foot (Code 5167).  

The veteran has reported ankle pain and swelling.  The 
symptoms the veteran has testified to at his hearing, 
including pain limiting motion, are consistent with the 
marked disability and the current 20 percent rating.  

A higher rating could be assigned for ankylosis; however, 
there is no evidence of ankylosis.  Neither the veteran nor 
any medical professional has identified fixation of the ankle 
joint.  The report of the May 1991 VA examination shows the 
right ankle had 5 degrees dorsiflexion and 20 degrees plantar 
flexion.  There was some mild edema and tenderness over the 
lateral aspect of the ankle.  The September 1991 X-rays 
revealed moderate degenerative joint disease and an old 
healed lateral malleolar fracture.  There was no indication 
of ankylosis (bony fixation of the joint).  On the September 
1991 VA clinical examination, the joint was not fixed but had 
motion to 5 degrees dorsiflexion and 30 degrees plantar 
flexion.  

Further, there is no evidence that the ankle disability has 
progressed to the point that it is analogous to the loss of 
use of his foot.  38 C.F.R. §§ 3.350, 4.20 (1998).  Neither 
the veteran nor any competent medical professional has 
indicated that no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.  There is no evidence that balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  The record does show that 
VA physicians have recommended the use of a brace for 
weakness.  On the May 1991 VA examination, it was noted that 
the veteran walked carefully with a cane and a lower leg 
brace and had gait instability secondary to ankle 
instability.  These limitations of function are consistent 
with the current rating and do not approximate a loss of use 
for a higher rating.  There is no evidence from any competent 
source that the use of a brace is analogous to an amputation 
stump with prosthesis, or that the veteran's ankle weakness 
is so severe that balance and propulsion could be 
accomplished equally well by an amputation stump with 
prosthesis. 

The veteran's testimony of increased ankle symptomatology is 
competent and credible; however, the reports from the trained 
medical personnel are more probative as to whether the 
criteria for a higher rating are met.  In this case, the 
preponderance of the evidence shows that ankle disability 
(including, pain, swelling, and limitation of motion) is 
still within the marked range and does not approximate 
ankylosis or loss of use, or any other applicable criteria 
for a higher rating.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1998).  

The Board notes that the claim has been pending for quite 
some time and the VA examination was done early in the 
processing of the claim.  However, in his recent testimony, 
the veteran described symptoms consistent with his current 
maximum rating under the current criteria.  Accepting his 
testimony as true, it does not describe ankylosis, loss of 
use, or any other criteria for a higher rating.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Veterans Appeals (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Service connection for a back disorder as secondary to spinal 
anesthesia, is denied.  Benefits under 38 U.S.C.A. § 1151 for 
residuals of transient ischemic attack and global amnesia are 
denied.  An increased rating for residuals of a right ankle 
sprain with osteoarthritis dissecans is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

